Slip Op. 02-35


                  UNITED STATES COURT OF INTERNATIONAL TRADE
_______________________________________________
                                                            :
BETHLEHEM STEEL CORPORATION, U.S. STEEL
GROUP, A UNIT OF USX CORPORATION, ISPAT                     :
INLAND INC., LTV STEEL COMPANY, INC. and
NATIONAL STEEL CORPORATION,                                 :

                                            Plaintiffs,     :

                        v.                                  :

UNITED STATES,                                              :   Court No. 99-08-00524

                                          Defendant,        :

                       and                                  :

USINAS SIDERÚRGICAS DE MINAS GERAIS S/A,                    :
COMPANHIA SIDERÚRGICA PAULISTA and
COMPANHIA SIDERÚRGICA NACIONAL,                             :

                        Defendant-Intervenors.
_______________________________________________ :


                                         JUDGMENT

        Plaintiffs having filed a Motion for Judgment on the Agency Record challenging the
determination of the U.S. Department of Commerce (“Commerce”) suspending an investigation into
the alleged dumping in the United States of certain steel products from Brazil, published at
Suspension of Antidumping Duty Investigation, Hot-Rolled Flat-Rolled Carbon-Quality Steel
Products from Brazil, 64 Fed. Reg. 38,792 (July 19, 1999); and further

       The Court having granted Plaintiffs’ motion in part in Slip Op. 01-65, 25 CIT ___, 146 F.
Supp. 2d 927 (2001), and, pursuant thereto, having remanded the matter to Commerce; and further

        The Court having stayed its remand order at Defendant’s request, and with the consent of all
parties, pending the outcome of the then-ongoing administrative review of the suspension agreement
at issue; and further
Court No. 99-08-00524                                                                       Page 2



       Commerce now having published the final results of the administrative review terminating
the suspension agreement, at Final Results of Antidumping Duty Administrative Review and
Termination of the Suspension Agreement, Certain Hot-Rolled Flat-Rolled Carbon Quality Steel
Products From Brazil, 67 Fed. Reg. 6226 (Feb. 11, 2002); and further

       The 30-day period for appeal of the termination of the suspension agreement having expired,
with no appeal taken, so that the suspension agreement which was the subject of this action no longer
has legal force or effect; and further

        Plaintiffs having filed a Stipulation of Dismissal under U.S. CIT Rule 41(a)(1)(B), signed
by all parties to the action;

       Now, therefore, after due deliberation, it is

       ORDERED, ADJUDGED and DECREED that this case be, and it hereby is, dismissed.



                                              ___________________________________
                                                        Delissa A. Ridgway
                                                               Judge

Dated: April 2, 2002
       New York, New York